DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-11, 15 and 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0324675) in view of Gunnewig et al. (2007/0066746) and Osanai et al. (JP 60-096622A).
Regarding claims 1-3, 8 and 15:  Luo et al. teach a polymer composition comprising polyoxymethylene having a melt index of 9 cm3 per 10 min, an antioxidant, and wherein the composition is free of formaldehyde scavengers [0166-0174; 
Luo et al. fail to teach a mineral nucleating agent.
However, Gunnewig et al. teaches that talc is an inorganic nucleating agent for polyoxymethylene compositions that can be used interchangeably with a polyacetal nucleating agent [0083].  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use talc as taught by Gunnewig et al. in place of the acetal polymer of Luo et al. as a nucleating agent.  It is a simple substitution of one known element for another to obtain predictable results.  After the substitution, there is no longer a polymeric nucleant in the composition.  
Luo et al. fail to teach the claimed colorant.
However, Osanai et al. teach a colorant that can be rapidly dispersed in a synthetic resin composition that avoids defects and color unevenness of molded articles (page 3).  Osanai et al. teach that the colorant comprises a dispersant that is a non-polar polyethylene having a molecular weight of from about 500 to about 10,000, and a density of 0.90 to 0.94 (page 4; Examples).  Osanai et al. teach that their colorant is useful in a variety of synthetic resin composition (page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the colorant of Osanai et al. as the colorant in 
Since the composition and formaldehyde emission is the same as claimed, the composition of Luo et al. will possess the claimed formaldehyde extractable content.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. 
	Regarding claims 4-6:  Luo et al. teach 0.07 wt% of the acid scavenger calcium-12 hydroxystearate [0168-0174; Examples].
	Regarding claims 9, 10, and 17:  Luo et al. teach 0.20 wt% of the lubricant ethylene bis stearamide wax [0170-0174; Examples].
	Regarding claim 11:  The claim merely identifies the source of the ethylene bis stearamide.  It is the same structural compound that is present in Luo et al. [0170].
	Regarding claim 18:  Luo et al. teach glass fibers [0095].  
Regarding claims 19 and 20:  Luo et al. fail to teach a thermoplastic elastomer. 
However, Gunnewig et al. teach that adding a thermoplastic polyurethane to a polyoxymethylene composition provides an impact modifier, which produces smooth internal surfaces [0096].

Regarding claim 21:  Luo et al. teach a polymer composition comprising polyoxymethylene having a melt index of 9 cm3 per 10 min, an antioxidant, and wherein the composition is free of formaldehyde scavengers [0166-0174; Examples].  Luo et al. teach 0.50 wt% of an acetal nucleating agent [Examples].  Luo et al. teach 0.07 wt% of the acid scavenger calcium-12 hydroxystearate [0168-0174; Examples].  Luo et al. teach 0.20 wt% of the lubricant ethylene bis stearamide wax [0170-0174; Examples].
Luo et al. fail to teach a mineral nucleating agent.
However, Gunnewig et al. teaches that talc is an inorganic nucleating agent for polyoxymethylene compositions that can be used interchangeably with a polyacetal nucleating agent [0083].
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use talc as taught by Gunnewig et al. in place of the acetal polymer of Luo et al. as a nucleating agent.  It is a simple substitution of one known element for another to obtain predictable results.
Regarding claim 22:  Luo et al. teach the claimed amount [Examples].
Regarding claims 23-26:  Luo et al. teach molded articles [Examples] for medical products [0002, 0007] and consumer appliances [0007], and fuel pumps [0107].  A fuel pump is a “conveyor part” since it conveys fuel.  



Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0324675) in view of Gunnewig et al. (2007/0066746). 
Regarding claim 27:  Luo et al. teach a polymer composition comprising polyoxymethylene having a melt index of 9 cm3 per 10 min, an antioxidant, and wherein the composition is free of formaldehyde scavengers [0166-0174; Examples].  Luo et al. teach a VDA Test 275 formaldehyde emission of less than 0.5 ppm [0025; Examples].  Luo et al. teach 0.50 wt% of an acetal nucleating agent [Examples].  Luo et al. teach 0.07 wt% of the acid scavenger calcium-12 hydroxystearate [0168-0174; Examples].  Luo et al. teach 0.20 wt% of the lubricant ethylene bis stearamide wax [0170-0174; Examples].  Luo et al. teach adding 0.3% of a sterically hindered phenol antioxidant [0092; Examples].
Luo et al. fail to teach a mineral nucleating agent.
However, Gunnewig et al. teaches that talc is an inorganic nucleating agent for polyoxymethylene compositions that can be used interchangeably with a polyacetal nucleating agent [0083].  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use talc as taught by Gunnewig et al. in place of the acetal polymer of Luo et al. as a nucleating agent.  It is a simple substitution of one known element for another to obtain predictable results.  After the substitution, there is no longer a polymeric nucleant in the composition.  
Since the composition and formaldehyde emission is the same as claimed, the composition of Luo et al. will possess the claimed formaldehyde extractable content.  The composition will also possess the claimed notched Charpy impact strength since it 
Regarding claim 28:  Luo et al. teach that the molded article is part of a coffee maker [0107].
	 

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (EP 0289142).
Regarding claim 27:  Natarajan teaches a composition comprising polyoxymethylene with a melt index of 27 g/10 min, 0.55% of a hindered phenol antioxidant (abstract; Examples), 0.5 wt% of a terpolymer nucleating agent, 0.1 wt% of calcium 12-hydroxy stearate, and 0.2 wt% of Acrowax C (ethylene bisstearamide) (Example A; page 4, lines 37-39).  Natarajan teach that talc can be used interchangeably with the terpolymer as a nucleating agent (Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use talc in place of the terpolymer in Example A as a nucleating agent in the inventive 
Since the composition is the same as claimed, the composition of Luo et al. will possess the claimed formaldehyde properties, the claimed tensile modulus, and the claimed notched Charpy impact strength.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. 
Regarding claim 28:  Natarajan molded articles [Examples] that are a faucet (a water processing device) and a fast boiling electric kettle (page 2, lines 12-17).


Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. 

The Applicant has not responded to the rejection of Natarajan (EP 0289142).
The Applicant has stated that claim 27 provides unexpected low formaldehyde extractable levels while having excellent mechanical properties.  This is not persuasive because the claims are not commensurate in scope with the data provided.  The Applicant has only provided a single inventive example, and cannot support any ranges.   Furthermore, the Applicant has not provided any comparative examples to support the allegation of unexpected results.  The Applicant also has not demonstrated unexpected results over the closest prior art since they have no comparative examples.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763